,a;A;;:,O::,.24:..:;5;;;.B::.;.CR:;;evc..0;;;;2:.;;l0;;;;812;;;;0,a;l9.,;)J:.;;ud:ag:.::m;;;;en;;,;ti;;;;n;;;;•C;;;;r;;;;im;;;;in;;;;ala:.;Pe:.::tty1..;C;;;;a;;;;se~(M;;;;o;;;;d;;;;ifi;;;;ed._)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.;.P::,,ag;;;;e;;;;Io;;;;..f
                                                                                                                                                                                                                                                              I     //J_I
                                                                                                                                                                                                                                                                        I:


                                                            UNITED STATES DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                                                                         JUDGMENT IN A CRIMINAL CASE
                                                              V.                                                                                    (For Offenses Committed On or After November I, 1987)


                                       Carlos Meneses-Ortiz                                                                                         Case Number: 3:19-mj-22548




REGISTRATION NO. 85506298

THE DEFENDANT:
  IZl pleaded guilty to count(s) _1::c_..::.:of::.cC.::.:o.::.:m=pl=a=in=t----------~)!_lcfHF',~~~,Si/fJ:..COJJ!'fF---+-
  b .was found guilty to count(s)                                                                                                                                                 BY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                          Nature of Offense                                                                                                                                  Count Number(s)
8:1325                                                   ILLEGAL ENTRY (Misdemeanor)                                                                                                                         I
  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s)                                                                                                                                         dismissed on the motion of the United States.
                               ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                                                                         Y'.                I cJ__-
                                                    D TIME SERVED                                                                       ,~ - - - · ' - - - - ~_ _ _ days

  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  [2;] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                             Wednesday, June 26, 2019




                                                                                                                                             UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                                                                                         3: l 9-mj-22548
